EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Post-Effective Amendment No. 1 to Registration Statement on Form S-1 (No. 333-196153) of our report dated March 25, 2015 relating to the consolidated financial statements of Symbid Corp. which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. May 4, 2015 By: /s/ Friedman LLP East Hanover, New Jersey
